DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Claim Status
The following is the summary of the claim status:
Claims 1-20 are rejected under 101 for being directed to an abstract idea.
Claim 12 is interpreted under 112(f). 
No prior art rejection has been applied in to any of the claims in this office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  calculation unit  in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under their broadest reasonable interpretation, cover mental process (concept performed in a human mind, including as observation, evaluation, judgment, and opinion). The claim(s) recite(s) information processing apparatus and information processing method. This judicial exception is not integrated into a practical application because the steps do not add a meaningful limitations to be considered specifically applied to a particular technological problem to be solved, and the additional elements of claims 1 and 14  are recited at a high-level of generality (i.e., as a processor and a display) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the claims are not patent eligible. 

Regarding claim 1, the additional limitations of the claim including; obtain inspection information regarding a result of an inspection of the substrate which has been subjected to the imprint process (extra pre-solution activity of obtaining information); analyze the inspection information and obtain analysis information associated with the result of the imprint process (mental process can be done in the human mind); display at least any of the inspection information and the analysis information on a screen of a display apparatus at the same time with the coating information (extra post-solution activity of generating and displaying results) do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. Independent claims 14, 16, 17,  and 19-20 are similarly rejected. 
Regarding claim 2, the additional limitations of the claim including; wherein the display control unit causes at least any of the inspection information and the analysis information to partially overlap and to be displayed on the screen at the same time with the coating information  (extra post-solution activity of generating and displaying results; can be done using a pen and paper) do not integrate the mathematical relationship into a practical application.  Further, these limitations do not add significantly more to the mathematical relationship. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 3, the additional limitations of the claim including; wherein in a case where the display control unit selects an arbitrary position of the substrate displayed on the screen, the display control unit accordingly changes display positions of the coating information and at least any of the inspection information and the analysis information on the screen  (extra post-solution activity of generating and displaying results; can be done using a pen and paper) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 4, the additional limitations of the claim including; wherein, in a state in which at least any of the inspection information and the analysis information is displayed on the screen using the display control unit, in addition to the coating information, in a case where a magnification of any one of the pieces of information displayed on the screen is changed. the display control unit accordingly changes a magnification of the rest of the other pieces of information displayed on the screen (extra post-solution activity of generating and displaying results; can be done using a pen and paper) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 5, the additional limitations of the claim including; wherein the inspection information includes image information regarding the pattern formed on the substrate by the imprint process. (extra pre-solution activity of obtaining information) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 5, the additional limitations of the claim including; wherein the obtaining unit obtains the inspection information from a storage unit which stores inspection information or from an inspection apparatus configured to inspect the substrate which has been subjected to the imprint process (extra pre-solution activity of obtaining information and the storage is a generic computer element) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 6, the additional limitations of the claim including; wherein the inspection information includes image information regarding the pattern formed on the substrate by the imprint process (extra pre-solution activity of obtaining information and the storage is a generic computer element) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 7, the additional limitations of the claim including; wherein the analysis unit generates information indicating filling of a pattern section of the mold with the imprint material, as the analysis information, on the basis of the image information (mental process; can be done in the human mind) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 8, the additional limitations of the claim including; wherein the analysis information includes defect information associated with a defect in the substrate which has been subjected to the imprint process (mental process; can be done in the human mind) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 9, the additional limitations of the claim including; wherein the defect information includes information concerning a place in which an amount of the imprint material in the pattern formed on the substrate which has been subjected to the imprint process is outside of a predetermined range (mental process; can be done in the human mind) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 10, the additional limitations of the claim including; wherein the defect portion in the defect information is displayed on the screen at the same time as the coating information. and wherein the defect portion is differently displayed from places other than the defect portion (extra post-solution activity of generating and displaying results; can be done using a pen and paper) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 11, the additional limitations of the claim including; wherein the defect portion is differently displayed by using at least one of a predetermined color, a predetermined frame, a predetermined pattern, a predetermined brightness, and a predetermined indicator (extra post-solution activity of generating and displaying results; can be done using a pen and paper) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 12, the additional limitations of the claim including; calculate correction information for correcting the coating information (mathematical calculations); and wherein the display control unit causes at least any of the inspection information, the analysis information, and the correction information to be displayed on the screen at the same time with the coating information (extra post-solution activity of generating and displaying results; can be done using a pen and paper) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 13, the additional limitations of the claim including; a configuration information file configured to associate the coating information. the inspection information, and the analysis information (extra post-solution activity of generating results; can be done using a pen and paper) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 15, the additional limitations of the claim including; wherein the configuration information file includes information on coordinates of the inspection information and information on coordinates of the analysis information (extra post-solution activity of generating results; can be done using a pen and paper) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 18, the additional limitations of the claim including; wherein the configuration information file includes information on coordinates of the inspection information and information on coordinates of the analysis information (extra post-solution activity of generating results; can be done using a pen and paper) do not integrate the abstract idea into a practical application.  Further, these limitations do not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamazaki (US 20160129614) teaches: an imprint system including a processing unit configured to perform an imprint process, the processing unit including a dispenser configured to supply a droplet of an imprint material onto a substrate, a library configured to manage a plurality of different maps each indicating at least one of a supply position and a supply amount for a droplet to be supplied on the substrate from the dispenser, and a control unit configured to select one map to be used in the imprint process from the plurality of maps managed in the library based on information about a change of a result of the imprint process caused by a temporal change of at least one of a mold and the dispenser.
Hiraka (JP 2015035509) teaches: an imprint method that uses a mold having a mesa structure and/or a transfer substrate includes: a resin supply step; a contact step; a hardening step; a mold release step; and an inspection step for inspecting a mold after the mold release step and a pattern structure body. In the inspection step, presence or absence of pattern structure body protrusion is inspected and a step afterward is determined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665